DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 17 are objected to because of the following informalities:  
In claims 5,17 according to figures 1,2 and 5 examiner believes “ the IRPManager to comprise a network manager entity” is objected to because it should be “the network manager entity comprises the IRP manager”.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chou ( US Pat.10,595,190) in view of Zhang et al. (US Pat.9,807,630).
In claims 1,2,8,15,16,23 Chou discloses at least one computer-readable storage medium comprising a set of instructions that, in response to being executed on a 
identify, based on a first message received from an integration reference point manager (IRPManager), a virtualized network function (VNF) instance to be terminated (see fig.4; col.7; lines 55-57; NFVO 428 receives a request 468 from NM 422 to decommission the VNF 404); send a VNF termination request to a virtualized network functions manager (VNFM) to request termination of the VNF instance ( see fig.4; step 470; col.7; lines 57-62; the NFVO 428  works with VNFM 424 to terminate the VNF 404 and releases resources used by the VNF 404); determine a VNF instance termination result for the VNF termination request based on a notification received from the VNFM ( see fig.4; col.7; lines 60-64; the NFVO 428 works with VNFM 424 and VIM 426( determine the termination result) to release virtual machines used to execute VNF 404) and send a second message to the IRPManager, the second message to indicate the VNF instance termination result (see fig.4; step 472; col.7; lines 65-67; the NFVO 428 notifies the NM 422 of the VNF 404 instant termination). Chou does not disclose an integration reference point manager. 
Zhang et al. disclose in fig.6; col.7; line 67 to col.8; line 10; NMS 601 includes an integration reference point manager (IRP manager) communicatively connected to the integration reference point agent ( IRP agent) of the EMS 603 ( computer device) via an Itf-n interface ( claims 2,16; receive and send messages via Itf-N interface). Therefore, it 
In claims 4,10,19,26 Chou has discloses the computing device sends a second message to network manager (see fig.4; step 472; col.7; lines 64-67). But Chou does not disclose the computing device includes an IRP agent to send the second message to the IRPManager of the network manager while acting as an integration reference point agent (IRPAgent). Zhang et al. discloses in fig.6; col.7; line 67 to col.8; line 10; NMS 601 includes an integration reference point manager ( IRP manager)communicatively connected to the integration reference point agent ( IRP agent) of the EMS 603 ( computer device) via an Itf-n interface (computer device acts as an IRP agent  while communicating to an IRP manager). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Zhang et al. with that of Chou to integrate an IRP within the element manager and perform as an agent to communicate with a network manager.   
In claims 22,30 Chou discloses a system comprises at least one network interface adapter (see fig.1; col.3; lines 7-15; MME 102 connects to eNB 106 via S1 interface).
In claims 11,25 Chou discloses the EM 420 as shown in fig.4; but does not disclose the element manager comprise an integration reference point agent (IRPAgent). Zhang et al. 
In claims 14,29 Chou discloses the request to contain a VNF instance identifier associated with the VNF instance ( see table 1 on col.8; lines 50-55; VNFImageID represents ID of the VNF).
In claims 5,17 Chou discloses the network manager (NM) entity ( see fig.4; col.78; lines 10-15; network manager 422); but not the IRP manager. Zhang et al. discloses in fig.6; the network manager 601 includes an IRPManager (see col.7; line 67 to col.8; line 10). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Zhang et al. with that of Chou to integrate an IRP Manager within the network manager.   
In claims 6,12,20,27 Chou discloses the VNF instance termination result to comprise either a success result (see fig.4; col.7; lines 60-64; the NFVO 428 works with VNFM 424 and VIM 426 (determine the termination result to be success) to release virtual 
In claims 7,13,21,28 Chou discloses the VNF instance to comprise a VNF instance that is not providing network services (see col.7; lines 24-27; when the service of VNF 404 is no longer needed, the NM 422 requests 460 the decommission of VNF 404 services).
In claims 3,9,18,24 Chou discloses send the VNF termination request to the VNFM via a Ve-Vnfm-Em reference point (see fig.4; step 470; col.7; lines 57-62; the NFVO 428 works with VNFM 424 to terminate the VNF 404 and releases resources used by the VNF 404); and receive the notification from the VNFM via the Ve-Vnfm-Em reference point (see fig.4; step 470; col.7; lines 60-65; the NFVO 428 works with VNFM 424 and VIM 426( determine and receive the termination result) to release virtual machines used to execute VNF 404).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kedalagudde et al. (US Pub.2017/0150399).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413